Exhibit 10.1 NATIONAL HOLDINGS CORPORTATION SECURITIES PURCHASE AGREEMENT DATED AS OF August 28, 2013 with respect to SALE OF COMMON STOCK SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “ Agreement ”), dated as of August 28, 2013, is entered into by and among National Holdings Corporation, a Delaware corporation (the “ Company ”), and the individuals and entities listed on Exhibit A hereto under the heading “Purchasers” (the “ Purchasers ”) who become parties to this Agreement by executing and delivering a financing signature page in the form attached hereto as Exhibit B (the “ Financing Signature Page ”). WHEREAS , the Company and the Purchasers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the " Securities Act "), and Rule 506 of Regulation D (" Regulation D ") as promulgated by the United States Securities and Exchange Commission (the "
